


Exhibit 10.1






COEUR MINING, INC.
2015 LONG-TERM INCENTIVE PLAN
(an Amendment and Restatement of the 2003 Long-Term Incentive Plan, effective as
of May 12, 2015)
































































































--------------------------------------------------------------------------------




COEUR MINING, INC.
2015 LONG-TERM INCENTIVE PLAN
(an Amendment and Restatement of the 2003 Long-Term Incentive Plan,
effective as of May 12, 2015)


1.
Purpose

The purpose of the Coeur Mining, Inc. 2015 Long-Term Incentive Plan (the “Plan”)
is to promote and closely align the interests of employees and non-employee
directors of Coeur Mining, Inc. (the “Company”) and its stockholders by
providing stock-based compensation and other performance-based compensation. The
objectives of the Plan are to attract and retain the best available personnel
for positions of substantial responsibility, to provide additional incentive to
Participants and to optimize the profitability and growth of the Company through
incentives that are consistent with the Company’s goals and that link the
personal interests of Participants to those of the Company’s stockholders.
The Plan provides for the grant of Options, Stock Appreciation Rights,
Restricted Stock Units, Restricted Stock, and Performance Shares, any of which
may be performance-based, and for Incentive Opportunities, which may be paid in
cash or stock or a combination thereof, as determined by the Committee.


2.
Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:


(a)
“Affiliate” means any entity in which the Company has a substantial direct or
indirect equity interest, as determined by the Committee from time to time.



(b)
“Act” means the Securities Exchange Act of 1934, as amended, or any successor
thereto.



(c)
“Award” means an Option, Stock Appreciation Right, Restricted Stock Unit,
Restricted Stock, Performance Share or Incentive Opportunity granted to a
Participant pursuant to the provisions of the Plan, any of which may be subject
to performance conditions.



(d)
“Award Agreement” means a written or electronic agreement or other instrument as
may be approved from time to time by the Committee and designated as such
implementing the grant of each Award. An Award Agreement may be in the form of
an agreement to be executed by both the Participant and the Company (or an
authorized representative of the Company) or certificates, notices, memoranda or
similar instruments as approved by the Committee and designated as such.



(e)
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the Act.



(f)
“Board” means the board of directors of the Company.



(g)
“Cause” means a Participant’s Termination of Employment by the Company or an
Affiliate by reason of the Participant’s (i) fraud, misrepresentation, theft, or
embezzlement; (ii) intentional violation of laws involving moral turpitude or
which is materially injurious to the Company; (iii) willful and continued
failure by the Participant substantially to perform his or her duties with the
Company or its subsidiaries (other than failure resulting from the Participant’s
incapacity due to physical or mental illness), after a demand for substantial





--------------------------------------------------------------------------------




performance is delivered to the Participant by the senior human resources
officer, the President or the Chairman of the Board of the Company, which demand
specifically identifies the manner in which the Participant has not
substantially performed his or her duties, or (iv) material breach of the
Company’s policies, including, but not limited to, the Company’s Code of
Business Conduct and Ethics. A Participant’s employment or service will be
deemed to have been terminated for Cause if it is determined subsequent to his
or her termination of employment or service that grounds for termination of his
or her employment or service for Cause existed at the time of his or her
termination of employment or service.


(h)
“Change in Control” means the occurrence of any one of the following:



(1)
any organization, group or Person is or becomes the Beneficial Owner, directly
or indirectly, of securities of the Company representing thirty-five percent
(35%) or more of the combined voting power of the then outstanding securities of
the Company; or



(2)
during any two (2) year period, a majority of the members of the Board serving
at the date of the most recent approval of this Plan by stockholders is replaced
by members of the Board who are not nominated and approved by the Board; or



(3)
the Company shall be combined with or acquired by another company and the Board
shall have determined, either before such event or thereafter, by resolution,
that a Change in Control will or has occurred; provided, however, that no such
determination shall be made if such transaction results in at least 50% of the
assets or voting securities of the Company being Beneficially Owned, directly or
indirectly, by all or substantially all of the Persons who were the Beneficial
Owners of the outstanding voting securities of the Company prior to such
transaction in substantially the same proportions as their Beneficial Ownership
prior to such transaction.



(i)
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rulings and regulations issued thereunder.



(j)
“Committee” means the Compensation Committee of the Board (or any successor
committee), or such other committee as designated by the Board to administer the
Plan under Section 6.



(k)
“Common Stock” means the common stock of the Company, par value $0.01 per share,
or such other class or kind of shares or other securities as may be applicable
under Section 15.



(l)
“Company” means Coeur Mining, Inc., a Delaware corporation, and except as
utilized in the definition of Change in Control, any successor corporation.



(m)
“Dividend Equivalents” mean an amount payable in cash or Common Stock, as
determined by the Committee, with respect to a Restricted Stock Unit Award equal
to what would have been received if the shares underlying the Award had been
owned by the Participant.



(n)
“Effective Date” means the date on which the Plan was most recently approved by
stockholders, as defined pursuant to Section 4 of the Plan.







--------------------------------------------------------------------------------




(o)
“Eligible Person” means any employee or non-employee director of the Company,
its Subsidiaries and/or, to the extent permissible under Form S-8, any of its
Affiliates; provided however that Incentive Stock Options may only be granted to
employees. Notwithstanding the foregoing, a person who would otherwise be an
Eligible Person shall not be an Eligible Person in any jurisdiction where such
person’s participation in the Plan would be unlawful.



(p)
“Fair Market Value” means as of any date, unless otherwise determined by the
Committee for purposes of an Award and specified in the applicable Award
Agreement, the value of the Common Stock determined as follows: (i) if the
Common Stock is listed on any established stock exchange, system or market, its
Fair Market Value shall be the closing price for the Common Stock as quoted on
such exchange, system or market as reported in the Wall Street Journal or such
other source as the Committee deems reliable; and (ii) in the absence of an
established market for the Common Stock, the Fair Market Value thereof shall be
determined in good faith by the Committee by the reasonable application of a
reasonable valuation method, taking into account factors consistent with Treas.
Reg. § 409A-1(b)(5)(iv)(B) as the Committee deems appropriate.



(q)
“Incentive Opportunity” means an Award granted under Section 11 pursuant to
which a Participant may become entitled to receive an amount based on
satisfaction of such performance criteria established for a specified
performance period as specified in the Award Agreement.



(r)
“Incentive Stock Option” means a stock option that is designated as potentially
eligible to qualify as an “incentive stock option” within the meaning of Section
422 of the Code.



(s)
“Nonqualified Stock Option” means a stock option that is not intended to qualify
as an “incentive stock option” within the meaning of Section 422 of the Code.



(t)
“Option” means a right to purchase a number of shares of Common Stock at such
exercise price, at such times and on such other terms and conditions as are
specified in or determined pursuant to an Award Agreement. Options granted
pursuant to the Plan may be Incentive Stock Options or Nonqualified Stock
Options.



(u)
“Participant” means any individual described in Section 3 to whom Awards have
been granted from time to time by the Committee and any authorized transferee of
such individual.



(v)
“Performance Share” means an Award of Restricted Stock or Restricted Stock Units
that are subject during specified periods of time to such performance conditions
and terms as the Committee deems appropriate.



(w)
“Person” shall have the meaning given in Section 3(a)(9) of the Act, as modified
and used in Sections 13(d) and 14(d) thereof, except that such term shall not
include (i) the Company or any of its Affiliates, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its Subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.







--------------------------------------------------------------------------------




(x)
“Plan” means the Coeur Mining, Inc. 2015 Long-Term Incentive Plan (an amendment
and restatement of the 2003 Long-Term Incentive Plan) as set forth herein and as
amended from time to time.



(y)
“Prior Plan” means the Coeur d’Alene Mines Corporation 2005 Non-employee
Directors’ Equity Incentive Plan.



(z)
“Restricted Stock” means an award or issuance of Common Stock the grant,
issuance, retention, vesting and/or transferability of which is subject during
specified periods of time to such conditions (including continued employment or
performance conditions) and terms as the Committee deems appropriate.



(aa)
“Restricted Stock Unit” means an Award denominated in units of Common Stock
under which the issuance of shares of Common Stock (or cash payment in lieu
thereof) is subject to such conditions (including continued employment or
performance conditions) and terms as the Committee deems appropriate.



(bb) “Separation from Service” or “Separates from Service” means the termination
of
Participant’s employment with the Company and all Subsidiaries that constitutes
a
“separation from service” within the meaning of Section 409A of the Code.


(cc) “Stock Appreciation Right” means a right granted that entitles the
Participant to receive, in
cash or Common Stock or a combination thereof, as determined by the Committee,
value
equal to the excess of (i) the Fair Market Value of a specified number of shares
of Common
Stock at the time of exercise over (ii) the exercise price of the right, as
established by the
Committee on the date of grant.


(dd) “Subsidiary” means any business association (including a corporation or a
partnership,
other than the Company) in an unbroken chain of such associations beginning with
the
Company if each of the associations other than the last association in the
unbroken chain
owns equity interests (including stock or partnership interests) possessing 50%
or more of
the total combined voting power of all classes of equity interests in one of the
other
associations in such chain.


(ee) “Substitute Awards” means Awards granted or Common Stock issued by the
Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or
obligation to make future awards, by a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines.


(ff) “Termination of Employment” means ceasing to serve as an employee of the
Company and
its Subsidiaries or, with respect to a non-employee director or other service
provider,
ceasing to serve as such for the Company, except that with respect to all or any
Awards
held by a Participant (i) the Committee may determine that a leave of absence or
employment on a less than full-time basis is considered a “Termination of
Employment,” (ii) the Committee may determine that a transition of employment to
service
with a partnership, joint venture or corporation not meeting the requirements of
a
Subsidiary in which the Company or a Subsidiary is a party is not considered a
“Termination of Employment,” (iii) service as a member of the Board shall
constitute
continued employment with respect to Awards granted to a Participant while he or
she
served as an employee and (iv) service as an employee of the Company or a
Subsidiary
shall constitute continued employment with respect to Awards granted to a
Participant while
he or she served as a member of the Board or other service provider. The
Committee shall
determine whether any corporate transaction, such as a sale or spin-off of a
division or
subsidiary that employs a Participant, shall be deemed to result in a
Termination of
Employment with the Company and its Subsidiaries for purposes of any affected
Participant’s Awards, and the Committee’s decision shall be final and binding.


3.
Eligibility

Any Eligible Person is eligible to receive an Award.


4.
Effective Date and Termination of Plan

This Plan was originally effective May 20, 2003. This amended and restated
version of the Plan was adopted by the Board as of March 2, 2015, and shall
become effective upon approval by the Company’s stockholders at the Company’s
2015 Annual Meeting of Stockholders on May 12, 2015 (the “Effective Date”). The
Plan shall remain available for the grant of Awards until the tenth (10th)
anniversary of the Effective Date. Notwithstanding the foregoing, the Plan may
be terminated at such earlier time as the Board may determine. Termination of
the Plan will not affect the rights and obligations of the Participants and the
Company arising under Awards theretofore granted.


5.
Shares Subject to the Plan and to Awards



(a)
Aggregate Limits. The aggregate number of shares of Common Stock issuable under
the Plan pursuant to Awards granted after December 31, 2014 shall be equal to
8,431,419, plus any shares of Common Stock subject to outstanding awards under
the Plan or the Prior Plan as of the Effective Date that on or after such date
cease for any reason to be subject to such awards (other than by reason of
exercise or settlement of the awards to the extent they are exercised for or
settled in nonforfeitable shares of Common Stock). Any shares of Common Stock
issued pursuant to Options or Stock Appreciation Rights under this Plan shall be
counted against this limit on a one-for-one basis and any shares of Common Stock
issued pursuant to Awards under this Plan other than Options or Stock
Appreciation Rights shall be counted against this limit as 1.5 shares for every
one share issued pursuant to such Award. The aggregate number of shares of
Common Stock available for issuance under this Plan and the number of shares of
Common Stock subject to Awards outstanding at the time of any event described in
Section 15 shall be subject to adjustment as provided in Section 15. The shares
of Common Stock issued pursuant to Awards granted under this Plan may be shares
that are authorized and unissued or shares that were reacquired by the Company,
including shares purchased in the open market.



(b)
Issuance of Shares. For purposes of Section 5(a), the aggregate number of shares
of Common Stock issued under this Plan at any time shall equal only the number
of shares actually issued upon exercise or settlement of an Award. Any shares of
Common Stock related to Awards which terminate by expiration, forfeiture,
cancellation, or otherwise without the issuance of such shares, are settled in
cash in lieu of shares, or are exchanged with the Committee’s permission for
Awards not involving shares, shall be available again for grant under the Plan.
Notwithstanding the foregoing, shares of Common Stock subject to an Award may
not again be made available for issuance under the Plan (and shall not be added
to the Plan in respect of awards under the Prior Plan) if such shares are:
(i) shares that were subject to a stock-settled Stock Appreciation Right (or
stock appreciation right





--------------------------------------------------------------------------------




under the Prior Plan) and were not issued upon the net settlement or net
exercise of such Stock Appreciation Right (or stock appreciation right under the
Prior Plan), (ii) shares delivered to or withheld by the Company to pay the
exercise price of an Option (or option under the Prior Plan), (iii) shares
delivered to or withheld by the Company to pay the withholding taxes related an
Option or Stock Appreciation Right (or option or stock appreciation right under
the Prior Plan), or (iv) shares repurchased on the open market with the proceeds
of an Option (or option under the Prior Plan) exercise. Any shares of Common
Stock that again become available for grant pursuant to this Section 5(b) shall
be added back as one share if such shares were subject to Options or Stock
Appreciation Rights granted under the Plan or options or stock appreciation
rights granted under the Prior Plan, and as 1.5 shares if such shares were
subject to Awards other than Options or Stock Appreciation Rights granted under
the Plan or subject to awards other than options or stock appreciation rights
granted under the Prior Plan.


(c)
Tax Code Limits. The aggregate number of shares of Common Stock subject to
Awards granted under this Plan (or previously granted under this Plan) during
any calendar year to any one Participant shall not exceed 1,250,000, which
number shall be calculated and adjusted pursuant to Section 15 only to the
extent that such calculation or adjustment will not affect the status of any
Award intended to qualify as “performance-based compensation” under Section
162(m) of the Code but which number shall not count any tandem SARs (as defined
in Section 9). The maximum cash amount payable pursuant to an Incentive
Opportunity granted in any calendar year to any one Participant under this Plan
shall not exceed $10,000,000. The aggregate number of shares of Common Stock
that may be issued pursuant to the exercise of Incentive Stock Options granted
under this Plan after the Effective Date shall not exceed 8,431,419, which
number shall be calculated and adjusted pursuant to Section 15 only to the
extent that such calculation or adjustment will not affect the status of any
option intended to qualify as an Incentive Stock Option under Section 422 of the
Code.



(d)
Director Awards. The aggregate number of shares of Common Stock subject to
Awards granted under this Plan during any calendar year to any one non-employee
director shall not exceed that number of shares having a Fair Market Value on
the date of grant equal to $300,000; provided, however, that the aggregate
number of shares of Common Stock subject to Awards granted under this Plan
during any calendar year to a non-employee director that is designated as
Chairman of the Board or Lead Director shall not exceed that number of shares
having a Fair Market Value on the date of grant equal to $600,000, and the
foregoing limits shall not count any tandem SARs (as defined in Section 9).



(e)
Substitute Awards. Substitute Awards shall not reduce the shares of Common Stock
authorized for issuance under the Plan or authorized for grant to a Participant
in any calendar year. Additionally, in the event that a company acquired by the
Company or any Subsidiary, or with which the Company or any Subsidiary combines,
has shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the shares of Common Stock authorized for issuance
under the Plan; provided that





--------------------------------------------------------------------------------




Awards using such available shares shall not be made after the date awards or
grants could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were
employees of such acquired or combined company before such acquisition or
combination.


6.
Administration of the Plan



(a)
Administrator of the Plan. The Plan shall be administered by the Committee. Any
power of the Committee may also be exercised by the Board, except to the extent
that the grant or exercise of such authority would (i) cause any Award or
transaction to become subject to (or lose an exemption under) the short-swing
profit recovery provisions of Section 16 of the Act, (ii) cause an Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code not to qualify for such treatment, or (iii) violate any requirement or
rules of the stock exchange or market or quotation system on which the Common
Stock is traded, listed or quoted. To the extent that any permitted action taken
by the Board conflicts with action taken by the Committee, the Board action
shall control. To the maximum extent permissible under applicable law, the
Committee (or any successor) may by resolution delegate any or all of its
authority to one or more subcommittees composed of one or more directors and/or
officers, and any such subcommittee shall be treated as the Committee for all
purposes under this Plan, except to the extent that such subcommittee would fail
to satisfy any applicable section or regulation under the Act or Code or any
requirement or rules of the stock exchange or market or quotation system on
which the Common Stock is traded, listed or quoted. Notwithstanding the
foregoing, if the Board or the Committee (or any successor) delegates to a
subcommittee comprised of one or more officers of the Company (who are not also
directors) the authority to grant Awards, the resolution so authorizing such
subcommittee shall specify the total number of shares of Common Stock such
subcommittee may award pursuant to such delegated authority, and no such
subcommittee shall designate any officer serving thereon or any executive
officer or non-employee director of the Company as a recipient of any Awards
granted under such delegated authority. The Committee hereby delegates to and
designates the senior human resources officer of the Company (or such other
officer with similar authority), and to his or her delegates or designees, the
authority to assist the Committee in the day-to-day administration of the Plan
and of Awards granted under the Plan, including without limitation those powers
set forth in Section 6(b)(4) through (9) and to execute agreements evidencing
Awards made under this Plan or other documents entered into under this Plan on
behalf of the Committee or the Company. The Committee may further designate and
delegate to one or more additional officers or employees of the Company or any
Subsidiary, and/or one or more agents, authority to assist the Committee in any
or all aspects of the day-to-day administration of the Plan and/or of Awards
granted under the Plan.



(b)
Powers of Committee. Subject to the express provisions of this Plan, the
Committee shall be authorized and empowered to do all things that it determines
to be necessary or appropriate in connection with the administration of this
Plan, including, without limitation:



(1)
to prescribe, amend and rescind rules and regulations relating to this Plan and
to define terms not otherwise defined herein;







--------------------------------------------------------------------------------




(2)
to determine which persons are Eligible Persons, to which of such Eligible
Persons, if any, Awards shall be granted hereunder and the timing of any such
Awards;



(3)
to prescribe and amend the terms of the Award Agreements, to grant Awards and
determine the terms and conditions thereof;



(4)
to establish and verify the extent of satisfaction of any performance goals or
other conditions applicable to the grant, issuance, retention, vesting,
exercisability or settlement of any Award;



(5)
to prescribe and amend the terms of or form of any document or notice required
to be delivered to the Company by Participants under this Plan;



(6)
to determine the extent to which adjustments are required pursuant to Section
15;



(7)
to interpret and construe this Plan, any rules and regulations under this Plan
and the terms and conditions of any Award granted hereunder, and to make
exceptions to any such provisions if the Committee, in good faith, determines
that it is appropriate to do so;



(8)
to approve corrections in the documentation or administration of any Award; and



(9)
to make all other determinations deemed necessary or advisable for the
administration of this Plan.

Notwithstanding anything in this Plan to the contrary, with respect to any Award
that is “deferred compensation” under Section 409A of the Code, the Committee
shall exercise its discretion in a manner that causes such Awards to be
compliant with or exempt from the requirements of such Code section. Without
limiting the foregoing, unless expressly agreed to in writing by the Participant
holding such Award, the Committee shall not take any action with respect to any
Award which constitutes (i) a modification of a stock right within the meaning
of Treas. Reg. Section 1.409A-1(b)(5)(v)(B) so as to constitute the grant of a
new stock right, (ii) an extension of a stock right, including the addition of a
feature for the deferral of compensation within the meaning of Treas. Reg.
Section 1.409A-1 (b)(5)(v)(C), or (iii) an impermissible acceleration of a
payment date or a subsequent deferral of a stock right subject to Section 409A
of the Code within the meaning of Treas. Reg. Section 1.409A-1(b)(5)(v)(E).
The Committee may, in its sole and absolute discretion, without amendment to the
Plan but subject to the limitations otherwise set forth in Section 19, waive or
amend the operation of Plan provisions respecting exercise after termination of
employment or service to the Company or an Affiliate. The Committee or any
member thereof may, in its sole and absolute discretion and, except as otherwise
provided in Section 19, waive, settle or adjust any of the terms of any Award so
as to avoid unanticipated consequences or address unanticipated events
(including any temporary closure of an applicable stock exchange, disruption of
communications or natural catastrophe).


(c)
Determinations by the Committee. All decisions, determinations and
interpretations by the Committee regarding the Plan, any rules and regulations
under the Plan and the terms and conditions of or operation of any Award granted
hereunder, shall be final and binding on all Participants, beneficiaries, heirs,
assigns or other persons holding or claiming rights under the Plan or any Award.
The Committee shall consider such factors as it deems relevant, in





--------------------------------------------------------------------------------




its sole and absolute discretion, to making such decisions, determinations and
interpretations including, without limitation, the recommendations or advice of
any officer or other employee of the Company and such attorneys, consultants and
accountants as it may select. Members of the Board and members of the Committee
acting under the Plan shall be fully protected in relying in good faith upon the
advice of counsel and shall incur no liability except for gross negligence or
willful misconduct in the performance of their duties, to the fullest extent
permissible under the Company’s governing documents and applicable laws.


(d)
Subsidiary Awards. In the case of a grant of an Award to any Participant
employed by a Subsidiary, such grant may, if the Committee so directs, be
implemented by the Company issuing any subject shares of Common Stock to the
Subsidiary, for such lawful consideration as the Committee may determine, upon
the condition or understanding that the Subsidiary will transfer the shares of
Common Stock to the Participant in accordance with the terms of the Award
specified by the Committee pursuant to the provisions of the Plan.
Notwithstanding any other provision hereof, such Award may be issued by and in
the name of the Subsidiary and shall be deemed granted on such date as the
Committee shall determine.



7.
Plan Awards



(a)
Terms Set Forth in Award Agreement. Awards may be granted at any time and from
time to time prior to the termination of the Plan to Eligible Persons as
determined by the Committee. The terms and conditions of each Award shall be set
forth in an Award Agreement in a form approved by the Committee for such Award,
which Award Agreement may contain such terms and conditions as specified from
time to time by the Committee, provided such terms and conditions do not
conflict with the Plan. The Award Agreement for any Award shall include the time
or times at or within which and the consideration, if any, for which any shares
of Common Stock may be acquired from the Company. The terms of Awards may vary
among Participants, and the Plan does not impose upon the Committee any
requirement to make Awards subject to uniform terms. Accordingly, the terms of
individual Award Agreements may vary.



(b)
Separation from Service. Subject to the express provisions of the Plan, the
Committee shall specify before, at, or after the time of grant of an Award the
provisions governing the effect(s) upon an Award of a Participant’s Separation
from Service.



(c)
Rights of a Stockholder. A Participant shall have no rights as a stockholder
with respect to shares of Common Stock covered by an Award (including voting
rights) until the date the Participant becomes the holder of record of such
shares of Common Stock. No adjustment shall be made for dividends or other
rights for which the record date is prior to such date, except as provided in
Section 10(b) or Section 15 of this Plan or as otherwise provided by the
Committee.



8.
Options



(a)
Grant, Term and Price. The grant, issuance, retention, vesting and/or settlement
of any Option shall occur at such time and be subject to such terms and
conditions as determined by the Committee or under criteria established by the
Committee, which may include conditions based on continued employment, passage
of time, attainment of age and/or





--------------------------------------------------------------------------------




service requirements, and/or satisfaction of performance conditions. The term of
an Option shall in no event be greater than ten years; provided, however, the
term of an Option (other than an Incentive Stock Option) shall be automatically
extended if, at the time of its scheduled expiration, the Participant holding
such Option is prohibited by law or the Company’s insider trading policy from
exercising the Option, which extension shall expire on the thirtieth (30th) day
following the date such prohibition no longer applies. The Committee will
establish the price at which Common Stock may be purchased upon exercise of an
Option, which, in no event will be less than the Fair Market Value of such
shares on the date of grant; provided, however, that the exercise price per
share of Common Stock with respect to an Option that is granted as a Substitute
Award may be less than the Fair Market Value of the shares of Common Stock on
the date such Option is granted if such exercise price is based on a formula set
forth in the terms of the options held by such optionees or in the terms of the
agreement providing for such merger or other acquisition that satisfies the
requirements of (i) Section 409A of the Code, if such options held by such
optionees are not intended to qualify as “incentive stock options” within the
meaning of Section 422 of the Code, and (ii) Section 424(a) of the Code, if such
options held by such optionees are intended to qualify as “incentive stock
options” within the meaning of Section 422 of the Code. The exercise price of
any Option may be paid in cash or such other method as determined by the
Committee, including an irrevocable commitment by a broker to pay over such
amount from a sale of the shares of Common Stock issuable under an Option, the
delivery of previously owned shares of Common Stock or withholding of shares of
Common Stock deliverable upon exercise.


(b)
No Repricing without Stockholder Approval. Other than in connection with a
change in the Company’s capitalization (as described in Section 15), the
Committee shall not, without stockholder approval, reduce the exercise price of
a previously awarded Option and, at any time when the exercise price of a
previously awarded Option is above the Fair Market Value of a share of Common
Stock, the Committee shall not, without stockholder approval, cancel and
re-grant or exchange such Option for cash or a new Award with a lower (or no)
exercise price.



(c)
No Reload Grants. Options shall not be granted under the Plan in consideration
for and shall not be conditioned upon the delivery of shares of Common Stock to
the Company in payment of the exercise price and/or tax withholding obligation
under any other employee stock option.



(d)
Incentive Stock Options. Notwithstanding anything to the contrary in this
Section 8, in the case of the grant of an Option intending to qualify as an
Incentive Stock Option, if the Participant owns stock possessing more than 10
percent of the combined voting power of all classes of stock of the Company (a
“10% Stockholder”), the exercise price of such Option must be at least 110
percent of the Fair Market Value of the shares of Common Stock on the date of
grant and the Option must expire within a period of not more than five (5) years
from the date of grant. Notwithstanding anything in this Section 8 to the
contrary, options designated as Incentive Stock Options shall not be eligible
for treatment under the Code as Incentive Stock Options (and will be deemed to
be Nonqualified Stock Options) to the extent that either (a) the aggregate Fair
Market Value of shares of Common Stock (determined as of the time of grant) with
respect to which such Options are exercisable for the first time by the
Participant during any calendar year (under all plans of the Company and any
Subsidiary) exceeds $100,000, taking Options into account in the order in which





--------------------------------------------------------------------------------




they were granted, or (b) such Options otherwise remain exercisable but are not
exercised within three (3) months (or such other period of time provided in
Section 422 of the Code) of separation of service (as determined in accordance
with Section 3401(c) of the Code and the regulations promulgated thereunder).


(e)
No Stockholder Rights. Participants shall have no voting rights and will have no
rights to receive dividends or Dividend Equivalents in respect of an Option or
any shares of Common Stock subject to an Option until the Participant has become
the holder of record of such shares.



9.
Stock Appreciation Rights



(a)
General Terms. The grant, issuance, retention, vesting and/or settlement of any
Stock Appreciation Right shall occur at such time and be subject to such terms
and conditions as determined by the Committee or under criteria established by
the Committee, which may include conditions based on continued employment,
passage of time, attainment of age and/or service requirements, and/or
satisfaction of performance conditions. Stock Appreciation Rights may be granted
to Participants from time to time either in tandem with or as a component of
Options granted under the Plan (“tandem SARs”) or not in conjunction with other
Awards (“freestanding SARs”). Upon exercise of a tandem SAR as to some or all of
the shares covered by the grant, the related Option shall be canceled
automatically to the extent of the number of shares covered by such exercise.
Conversely, if the related Option is exercised as to some or all of the shares
covered by the grant, the related tandem SAR, if any, shall be canceled
automatically to the extent of the number of shares covered by the Option
exercise. Any Stock Appreciation Right granted in tandem with an Option may be
granted at the same time such Option is granted or at any time thereafter before
exercise or expiration of such Option, provided that the Fair Market Value of
Common Stock on the date of the Stock Appreciation Right’s grant is not greater
than the exercise price of the related Option. All freestanding SARs shall be
granted subject to the same terms and conditions applicable to Options as set
forth in Section 8 and all tandem SARs shall have the same exercise price as the
Option to which they relate. Subject to the provisions of Section 8 and the
immediately preceding sentence, the Committee may impose such other conditions
or restrictions on any Stock Appreciation Right as it shall deem appropriate.
Stock Appreciation Rights may be settled in Common Stock, cash, Restricted Stock
or a combination thereof, as determined by the Committee and set forth in the
applicable Award Agreement.



(b)
No Repricing without Stockholder Approval. Other than in connection with a
change in the Company’s capitalization (as described in Section 15), the
Committee shall not, without stockholder approval, reduce the exercise price of
a previously awarded Stock Appreciation Right and, at any time when the exercise
price of a previously awarded Stock Appreciation Right is above the Fair Market
Value of a share of Common Stock, the Committee shall not, without stockholder
approval, cancel and re-grant or exchange such Stock Appreciation Right for cash
or a new Award with a lower (or no) exercise price.



(c)
No Stockholder Rights. Participants shall have no voting rights and will have no
rights to receive dividends or Dividend Equivalents in respect of an Award of
Stock Appreciation Rights or any shares of Common Stock subject to an Award of
Stock Appreciation Rights until the Participant has become the holder of record
of such shares.





--------------------------------------------------------------------------------






10.
Restricted Stock, Restricted Stock Units and Performance Shares



(a)
Vesting and Performance Criteria. The grant, issuance, retention, vesting and/or
settlement of any Award of Restricted Stock or Restricted Stock Units (including
Performance Shares) shall occur at such time and be subject to such terms and
conditions as determined by the Committee or under criteria established by the
Committee, which may include conditions based on continued employment, passage
of time, attainment of age and/or service requirements, and /or satisfaction of
performance conditions. In addition, the Committee shall have the right to grant
Restricted Stock, Restricted Stock Unit or Performance Share Awards as the form
of payment for grants or rights earned or due under other stockholder-approved
compensation plans or arrangements of the Company.



(b)
Dividends and Distributions. Participants in whose name Restricted Stock is
granted shall be entitled to receive all dividends and other distributions paid
with respect to those shares of Common Stock, unless determined otherwise by the
Committee. The Committee will determine whether any such dividends or
distributions will be automatically reinvested in additional shares of
Restricted Stock and/or subject to the same restrictions on transferability as
the Restricted Stock with respect to which they were distributed or whether such
dividends or distributions will be paid in cash. Shares underlying Restricted
Stock Units shall be entitled to dividends or distributions only to the extent
provided by the Committee and set forth in the applicable Award Agreement.
Notwithstanding anything herein to the contrary, in no event will dividends or
Dividend Equivalents be paid during the performance period with respect to
unearned shares of Restricted Stock or unearned Restricted Stock Units, in each
case, that are subject to performance-based vesting criteria. Dividends or
Dividend Equivalents accrued on or in respect of such Awards shall become
payable no earlier than the date the performance-based vesting criteria have
been achieved and the underlying shares or Restricted Stock Units have been
earned. For the avoidance of doubt, for purposes of dividends and distributions,
Performance Shares shall be treated as Restricted Stock or Restricted Stock
Units, as applicable.



(c)
Voting Rights. Unless otherwise determined by the Committee and set forth in a
Participant’s Award Agreement, to the extent permitted or required by applicable
laws, Participants holding shares of Restricted Stock granted hereunder may
exercise full voting rights with respect to those shares. Participants shall
have no voting rights in respect of Restricted Stock Units or any shares of
Common Stock subject to Restricted Stock Units until the Participant has become
the holder of record of such shares. For the avoidance of doubt, for purposes of
determining voting rights, Performance Shares shall be treated as Restricted
Stock or Restricted Stock Units, as applicable.



11.
Incentive Opportunities



(a)
Performance Criteria. The Committee shall establish the performance criteria and
level of achievement versus pre-determined and approved criteria that shall
determine the amount payable with respect to an Incentive Opportunity, which may
include a target, threshold and/or maximum amount payable and any formula for
determining such achievement, and which criteria may be based on performance
conditions. The Committee may specify the percentage of the target Incentive
Opportunity amount that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code.





--------------------------------------------------------------------------------




Notwithstanding anything to the contrary herein, the performance criteria for
any portion of an Incentive Opportunity that is intended by the Committee to
satisfy the requirements for “performance-based compensation” under Section
162(m) of the Code shall be a measure based on one or more Qualifying
Performance Criteria (as defined in Section 12(b)) selected by the Committee and
specified at the time the Incentive Opportunity is granted.


(b)
Timing and Form of Payment. The Committee shall determine the timing of payment
of any Incentive Opportunity. Payment of the amount due under an Incentive
Opportunity may be made in cash or in Common Stock, as determined by the
Committee.



(c)
Discretionary Adjustments. Notwithstanding satisfaction of any performance goals
and subject to Section 12 of this Plan, as applicable, the amount paid under an
Incentive Opportunity on account of either financial performance or personal
performance evaluations may be adjusted by the Committee on the basis of such
further considerations as the Committee shall determine.



12.
Qualifying Performance-Based Compensation



(a)
General. The Committee may establish performance criteria and level of
achievement versus such criteria that shall determine the number of shares of
Common Stock to be granted, retained, vested, issued or issuable under or in
settlement of or the amount payable pursuant to an Award, which criteria may be
based on Qualifying Performance Criteria or other standards of financial
performance and/or personal performance evaluations. In addition, the Committee
may specify that an Award or a portion of an Award is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code, provided that the performance criteria for such Award or portion of an
Award that is intended by the Committee to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be a
measure based on one or more Qualifying Performance Criteria selected by the
Committee and specified at the time the Award is granted.



(b)
Qualifying Performance Criteria. For purposes of this Plan, the term “Qualifying
Performance Criteria” shall mean any one or more of the following performance
criteria, or derivations of such criteria, either individually, alternatively or
in any combination, applied to either the Company as a whole or to a business
unit or Subsidiary, either individually, alternatively or in any combination,
and measured either annually or cumulatively over a period of years, on an
absolute basis or relative to a pre-established target, to previous years’
results or to a designated comparison group, either based upon United States
Generally Accepted Accounting Principles (“GAAP”) or non-GAAP financial results,
in each case as specified by the Committee: (i) earnings per share (actual or
targeted growth); (ii) economic valued added (EVA); (iii) net income after
capital costs; (iv) net income (before or after taxes); (v) return measures
(including return on average assets, return on capital, return on equity, or
cash flow return measures); (vi) stock price (including growth measures and
total stockholder return); (vii) expense targets; (viii) margins; (ix)
production levels; (x) cost performance measures, including but not limited to
cash and/or all-in sustaining costs of production, and/or costs applicable to
sales (in each case on a per ounce, per ton, aggregate or other basis); (xi)
earnings before interest, tax, depreciation, and amortization; (xii) capital
budget targets; (xiii) budget target measures; (xiv) earnings before interest
and taxes (EBIT); (xv) revenue; (xvi) cash flow (including operating cash





--------------------------------------------------------------------------------




flow); (xvii) reserve replacement; (xviii) resource levels, including but not
limited to growth in reserves and resources either on an aggregate or per share
basis; (xix) statistical health, safety and/or environmental performance; (xx)
growth in gross investments (GGI); and (xxi) net asset value (or growth
therein). Qualifying Performance Criteria may differ for Awards granted to any
one Participant or to different Participants. To the extent consistent with
Section 162(m) of the Code, the Committee (A) shall appropriately adjust any
evaluation of performance under Qualifying Performance Criteria to eliminate the
effects of charges for restructurings, discontinued operations, extraordinary
items and all items of gain, loss or expense determined to be extraordinary or
unusual in nature or related to the disposal of a segment of a business or
related to a change in accounting principle all as determined in accordance with
applicable accounting provisions, as well as the cumulative effect of accounting
changes, in each case as determined in accordance with GAAP or identified in the
Company’s financial statements or notes to the financial statements, and (B) may
appropriately adjust any evaluation of performance under Qualifying Performance
Criteria to exclude any of the following events that occurs during a performance
period: (i) asset write-downs, (ii) litigation, claims, judgments or
settlements, (iii) the effect of changes in tax law or other such laws or
provisions affecting reported results, (iv) accruals for reorganization and
restructuring programs and (v) accruals of any amounts for payment under this
Plan or any other compensation arrangement maintained by the Company.


(c)
Discretionary Adjustments and Limits. Subject to the limits imposed under
Section 162(m) of the Code for Awards that are intended to qualify as
“performance-based compensation,” notwithstanding the satisfaction of any
performance goals, the number of shares of Common Stock granted, issued,
retainable and/or vested under or the amount paid under an Award may, to the
extent specified in the Award Agreement, be reduced, but not increased, by the
Committee on the basis of such further considerations as the Committee in its
sole discretion shall determine.



(d)
Certification. The Committee shall certify the extent to which any Qualifying
Performance Criteria has been satisfied and the amount payable as a result
thereof, prior to payment, settlement or vesting of any Award that is intended
to satisfy the requirements for “performance-based compensation” under Section
162(m) of the Code.



13.
Deferral of Payment

The Committee may, in an Award Agreement or otherwise, provide for the deferred
delivery of Common Stock or cash upon settlement, vesting or other events with
respect to Restricted Stock Units, or in payment or satisfaction of an Incentive
Opportunity. Notwithstanding anything herein to the contrary, in no event will
any election to defer the delivery of Common Stock or any other payment with
respect to any Award be allowed if the Committee determines, in its sole
discretion, that the deferral would result in the imposition of the additional
tax under Section 409A(a)(1)(B) of the Code. The Company, the Board and the
Committee shall have no liability to a Participant, or any other party, if an
Award that is intended to be exempt from, or compliant with, Section 409A of the
Code is not so exempt or compliant or for any action taken by the Board or the
Committee.




--------------------------------------------------------------------------------






14.
Conditions and Restrictions Upon Securities Subject to Awards

The Committee may provide that the Common Stock issued upon exercise of an
Option or Stock Appreciation Right or otherwise subject to or issued under an
Award shall be subject to such further agreements, restrictions, conditions or
limitations as the Committee in its discretion may specify prior to the exercise
of such Option or Stock Appreciation Right or the grant, vesting or settlement
of such Award, including without limitation, conditions on vesting or
transferability, forfeiture or repurchase provisions and method of payment for
the Common Stock issued upon exercise, vesting or settlement of such Award
(including the actual or constructive surrender of Common Stock already owned by
the Participant) or payment of taxes arising in connection with an Award.
Without limiting the foregoing, such restrictions may address the timing and
manner of any resales by the Participant or other subsequent transfers by the
Participant of any shares of Common Stock issued under an Award, including
without limitation (i) restrictions under an insider trading policy or pursuant
to applicable law, (ii) restrictions designed to delay and/or coordinate the
timing and manner of sales by the Participant and holders of other Company
equity compensation arrangements, (iii) restrictions as to the use of a
specified brokerage firm for such resales or other transfers and (iv) provisions
requiring Common Stock be sold on the open market or to the Company in order to
satisfy tax withholding or other obligations.


15.
Adjustment of and Changes in the Stock



(a)
The number and kind of shares of Common Stock available for issuance under this
Plan (including under any Awards then outstanding), and the number and kind of
shares of Common Stock subject to the limits set forth in Section 5 of this
Plan, shall be equitably adjusted by the Committee to reflect any
reorganization, reclassification, combination of shares, stock split, reverse
stock split, spin-off, dividend or distribution of securities, property or cash
(other than regular, quarterly cash dividends), or any other event or
transaction that affects the number or kind of shares of Common Stock
outstanding. Such adjustment may be designed to comply with Section 424 of the
Code or may be designed to treat the shares of Common Stock available under the
Plan and subject to Awards as if they were all outstanding on the record date
for such event or transaction or to increase the number of such shares of Common
Stock to reflect a deemed reinvestment in shares of Common Stock of the amount
distributed to the Company’s securityholders. The terms of any outstanding Award
shall also be equitably adjusted by the Committee as to price, number or kind of
shares of Common Stock subject to such Award, vesting, and other terms to
reflect the foregoing events, which adjustments need not be uniform as between
different Awards or different types of Awards. No fractional shares of Common
Stock shall be issued pursuant to such an adjustment.



(b)
In the event there shall be any other change in the number or kind of
outstanding shares of Common Stock, or any stock or other securities into which
such Common Stock shall have been changed, or for which it shall have been
exchanged, by reason of a Change in Control, other merger, consolidation or
otherwise, then the Committee shall determine the appropriate and equitable
adjustment to be effected, which adjustments need not be uniform between
different Awards or different types of Awards. In addition, in the event of such
change described in this paragraph, the Committee may accelerate the time or
times at which any Award may be exercised, consistent with and as otherwise
permitted under Section 409A of the Code, and may provide for cancellation of
such accelerated Awards that are not exercised within a time prescribed by the
Committee in its sole discretion.





--------------------------------------------------------------------------------






(c)
Unless prohibited by applicable law or unless otherwise expressly provided in
the Award Agreement or another contract, including an employment agreement, the
following shall occur upon a Participant’s Termination of Employment without
Cause within twenty-four (24) months following a Change in Control: (a) in the
case of an Option or Stock Appreciation Right, the Participant shall have the
ability to exercise any portion of the Option or Stock Appreciation Right not
previously exercisable (and the Participant shall have until the earlier of
twelve (12) months following such Termination of Employment and the expiration
date of such Option or Stock Appreciation Right to exercise any such Option or
Stock Appreciation Right), (b) in the case of any Award the vesting of which is
in whole or in part subject to performance criteria or an Incentive Opportunity,
all conditions to the grant, issuance, retention, vesting or transferability of,
or any other restrictions applicable to, such Award shall immediately lapse and
the Participant shall have the right to receive a payment based on performance
through the Change in Control, and (c) in the case of outstanding Restricted
Stock and/or Restricted Stock Units (other than those referenced in subsection
(b)), all conditions to the grant, issuance, retention, vesting or
transferability of, or any other restrictions applicable to, such Award shall
immediately lapse. Notwithstanding anything herein to the contrary, in the event
of a Change in Control in which the acquiring or surviving company in the
transaction does not assume or continue outstanding Awards upon the Change in
Control, immediately prior to the Change in Control, all Awards that are not
assumed or continued shall be treated as follows effective immediately prior to
the Change in Control: (a) in the case of an Option or Stock Appreciation Right,
the Participant shall have the ability to exercise such Option or Stock
Appreciation Right, including any portion of the Option or Stock Appreciation
Right not previously exercisable, (b) in the case of any Award the vesting of
which is in whole or in part subject to performance criteria or an Incentive
Opportunity, all conditions to the grant, issuance, retention, vesting or
transferability of, or any other restrictions applicable to, such Award shall
immediately lapse and the Participant shall have the right to receive a payment
based on performance through the Change in Control (as determined by the
Committee in its sole discretion), and (c) in the case of outstanding Restricted
Stock and/or Restricted Stock Units (other than those referenced in subsection
(b)), all conditions to the grant, issuance, retention, vesting or
transferability of, or any other restrictions applicable to, such Award shall
immediately lapse. In no event shall any action be taken pursuant to this
Section 15(c) that would change the payment or settlement date of an Award in a
manner that would result in the imposition of any additional taxes or penalties
pursuant to Section 409A of the Code.



(d)
Notwithstanding anything in this Section 15 to the contrary, in the event of a
Change in Control, the Committee may provide for the cancelation and cash
settlement of all outstanding Awards upon such Change in Control.



(e)
The Company shall notify Participants holding Awards subject to any adjustments
pursuant to this Section 15 of such adjustment, but (whether or not notice is
given) such adjustment shall be effective and binding for all purposes of the
Plan.



(f)
Notwithstanding anything in this Section 15 to the contrary, an adjustment to an
Option or Stock Appreciation Right under this Section 15 shall be made in a
manner that will not result in the grant of a new Option or Stock Appreciation
Right under Section 409A of the Code





--------------------------------------------------------------------------------






16.
Transferability

Each Award may not be sold, transferred for value, pledged, assigned, or
otherwise alienated or hypothecated by a Participant other than by will or the
laws of descent and distribution, and each Option or Stock Appreciation Right
shall be exercisable only by the Participant during his or her lifetime.
Notwithstanding the foregoing, outstanding Options may be exercised following
the Participant’s death by the Participant’s beneficiaries or as permitted by
the Committee. Further, and notwithstanding the foregoing, to the extent
permitted by the Committee, the person to whom an Award is initially granted
(the “Grantee”) may transfer an Award to any “family member” of the Grantee (as
such term is defined in Section A.1(a)(5) of the General Instructions to Form
S-8 under the Securities Act of 1933, as amended (“Form S-8”)), to trusts solely
for the benefit of such family members and to partnerships in which such family
members and/or trusts are the only partners; provided that, (i) as a condition
thereof, the transferor and the transferee must execute a written agreement
containing such terms as specified by the Committee, and (ii) the transfer is
pursuant to a gift or a domestic relations order to the extent permitted under
the General Instructions to Form S-8. Except to the extent specified otherwise
in the agreement the Committee provides for the Grantee and transferee to
execute, all vesting, exercisability and forfeiture provisions that are
conditioned on the Grantee’s continued employment or service shall continue to
be determined with reference to the Grantee’s employment or service (and not to
the status of the transferee) after any transfer of an Award pursuant to this
Section 16, and the responsibility to pay any taxes in connection with an Award
shall remain with the Grantee notwithstanding any transfer other than by will or
intestate succession.


17.
Compliance with Laws and Regulations

This Plan, the grant, issuance, vesting, exercise and settlement of Awards
thereunder, and the obligation of the Company to sell, issue or deliver shares
of Common Stock under such Awards, shall be subject to all applicable foreign,
federal, state and local laws, rules and regulations, stock exchange rules and
regulations, and to such approvals by any governmental or regulatory agency as
may be required. The Company shall not be required to register in a
Participant’s name or deliver Common Stock prior to the completion of any
registration or qualification of such shares under any foreign, federal, state
or local law or any ruling or regulation of any government body which the
Committee shall determine to be necessary or advisable. To the extent the
Company is unable to or the Committee deems it infeasible to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any shares
of Common Stock hereunder, the Company and its Subsidiaries shall be relieved of
any liability with respect to the failure to issue or sell such shares of Common
Stock as to which such requisite authority shall not have been obtained. No
Option shall be exercisable and no Common Stock shall be issued and/or
transferable under any other Award unless a registration statement with respect
to the Common Stock underlying such Option is effective and current or the
Company has determined that such registration is unnecessary.
In the event an Award is granted to or held by a Participant who is employed or
providing services outside the United States, the Committee may, in its sole
discretion, modify the provisions of the Plan or of such Award as they pertain
to such individual to comply with applicable foreign law or to recognize
differences in local law, currency or tax policy. The Committee may also impose
conditions on the grant, issuance, exercise, vesting, settlement or retention of
Awards in order to comply with such foreign law and/or to minimize the Company’s
obligations with respect to tax equalization for Participants employed outside
their home country.




--------------------------------------------------------------------------------






18.
Withholding

To the extent required by applicable federal, state, local or foreign law, the
Committee may and/or a Participant shall make arrangements satisfactory to the
Company for the satisfaction of any withholding tax obligations that arise with
respect to any Award, or the issuance or sale of any shares of Common Stock. The
Company shall not be required to recognize any Participant rights under an
Award, to issue shares of Common Stock or to recognize the disposition of such
shares of Common Stock until such obligations are satisfied. To the extent
permitted or required by the Committee, these obligations may or shall be
satisfied by the Company withholding cash from any compensation otherwise
payable to or for the benefit of a Participant, the Company withholding a
portion of the shares of Common Stock that otherwise would be issued to a
Participant under such Award or any other award held by the Participant or by
the Participant tendering to the Company cash or, if allowed by the Committee,
shares of Common Stock.


19.
Amendment of the Plan or Awards

The Board may amend, alter or discontinue this Plan and the Committee may amend,
or alter any agreement or other document evidencing an Award made under this
Plan but, except as provided pursuant to the provisions of Section 15, no such
amendment shall, without the approval of the stockholders of the Company:


(a)
increase the maximum number of shares of Common Stock for which Awards may be
granted under this Plan;



(b)
reduce the price at which Options may be granted below the price provided for in
Section 8(a);



(c)
reprice outstanding Options or Stock Appreciation Rights as described in 8(b)
and 9(b);



(d)
extend the term of this Plan;



(e)
change the class of persons eligible to be Participants;



(f)
increase the individual maximum limits in Section 5(c); or



(g)
otherwise amend the Plan in any manner requiring stockholder approval by law or
the rules of any stock exchange or market or quotation system on which the
Common Stock is traded, listed or quoted.

No amendment or alteration to the Plan or an Award or Award Agreement shall be
made which would impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent shall be required if the
Committee determines in its sole discretion and prior to the date of any Change
in Control that such amendment or alteration either (i) is required or advisable
in order for the Company, the Plan or the Award to satisfy any law or regulation
or to meet the requirements of or avoid adverse financial accounting
consequences under any accounting standard, or (ii) is not reasonably likely to
significantly diminish the benefits provided under such Award, or that any such
diminishment has been adequately compensated.




--------------------------------------------------------------------------------






20.
No Liability of Company

The Company, any Subsidiary or Affiliate which is in existence or hereafter
comes into existence, the Board and the Committee shall not be liable to a
Participant or any other person as to: (a) the non-issuance or sale of shares of
Common Stock as to which the Company has been unable to obtain from any
regulatory body having jurisdiction the authority deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any shares of Common
Stock hereunder; and (b) any tax consequence expected, but not realized, by any
Participant or other person due to the receipt, exercise or settlement of any
Award granted hereunder.


21.
Non-Exclusivity of Plan

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board or the Committee to adopt such other
incentive arrangements as either may deem desirable, including without
limitation, the granting of restricted stock or stock options otherwise than
under this Plan or an arrangement not intended to qualify under Code Section
162(m), and such arrangements may be either generally applicable or applicable
only in specific cases.


22.
Governing Law

This Plan and any agreements or other documents hereunder shall be interpreted
and construed in accordance with the laws of the State of Delaware and
applicable federal law. Any reference in this Plan or in the agreement or other
document evidencing any Awards to a provision of law or to a rule or regulation
shall be deemed to include any successor law, rule or regulation of similar
effect or applicability.


23.
No Right to Employment, Reelection or Continued Service

Nothing in this Plan or an Award Agreement shall interfere with or limit in any
way the right of the Company, its Subsidiaries and/or its Affiliates to
terminate any Participant’s employment, service on the Board or service for the
Company at any time or for any reason not prohibited by law, nor shall this Plan
or an Award itself confer upon any Participant any right to continue his or her
employment or service for any specified period of time. Neither an Award nor any
benefits arising under this Plan shall constitute an employment contract with
the Company, any Subsidiary and/or its Affiliates. Subject to Sections 4 and 19,
this Plan and the benefits hereunder may be terminated at any time in the sole
and exclusive discretion of the Board without giving rise to any liability on
the part of the Company, its Subsidiaries and/or its Affiliates.


24.
Specified Employee Delay

To the extent any payment under this Plan is considered deferred compensation
subject to the restrictions contained in Section 409A of the Code, such payment
may not be made to a specified employee (as determined in accordance with a
uniform policy adopted by the Company with respect to all arrangements subject
to Section 409A of the Code) upon Separation from Service before the date that
is six months after the specified employee’s Separation form Service (or, if
earlier, the specified employee’s death). Any payment that would otherwise be
made during this period of delay shall be accumulated and paid on the sixth
month plus one day following the




--------------------------------------------------------------------------------




specified employee’s Separation from Service (or, if earlier, as soon as
administratively practicable after the specified employee’s death).


25.
No Liability of Committee Members

To the fullest extent permissible under the Company’s governing documents and
applicable laws, no member of the Committee shall be personally liable by reason
of any contract or other instrument executed by such member or on his or her
behalf in his or her capacity as a member of the Committee nor for any mistake
of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Committee and each other employee, officer or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or willful bad
faith; provided, however, that approval of the Board shall be required for the
payment of any amount in settlement of a claim against any such person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or By-laws, as a matter of law, or otherwise, or
any power that the Company may have to indemnify them or hold them harmless.


26.
Severability

If any provision of the Plan or any Award is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any Person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to the applicable laws, or if it cannot be construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
Person or Award and the remainder of the Plan and any such Award shall remain in
full force and effect.


27.
Unfunded Plan

The Plan is intended to be an unfunded plan. Participants are and shall at all
times be general creditors of the Company with respect to their Awards. If the
Committee or the Company chooses to set aside funds in a trust or otherwise for
the payment of Awards under the Plan, such funds shall at all times be subject
to the claims of the creditors of the Company in the event of its bankruptcy or
insolvency.




